 

 

Case: 3:17-cv-02578-JZ Doc #: 89 Filed: 05/24/19 1 of 7. PagelD # 1234

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

WESTERN DIVISION
Thomas Smith, as POA for Case No. 3:17 CV 2578
Menno Schwartz, Jr., .
JURY QUESTIONS
Plaintiff,
-Vs- JUDGE JACK ZOUHARY

Woolace Electric Corp., et al.,

Defendants.

Complete the following. Begin with Question 1, and follow the instructions below each

Question.

UESTION 1

Do you find, by the greater weight of the evidence, that Steven Garza was negligent? (pp.

7-9)

 

(circle one)

e If “yes,” proceed to Question 2.

° if “no,” stop and proceed to Verdict form for Defendants.

 
 

 

Case: 3:17-cv-02578-JZ Doc #: 89 Filed: 05/24/19 2 of 7. PagelD #: 1235

UESTION 2

Do you find, by the greater weight of the evidence, that Garza’s negligence was a proximate

cause of any injury to Menno Schwartz, Jr.? (pp. 7-9)

YES NO

(circle one}

e If “yes,” proceed to Question 3.

e If“no,” stop and proceed to Verdict form for Defendants.

 

 
 

 

Case: 3:17-cv-02578-JZ Doc #: 89 Filed: 05/24/19 3 of 7. PagelD #: 1236

UESTION 3

Do you find, by the greater weight of the evidence, that either Menno Schwartz, Jr. or Corey

McManues, or both, were negligent? (pp. 7-10)

Menno Schwartz, Jr.

(circle one}

Corey McManues

YES NO

(circle one)

e If‘yes” to one or both, proceed to Question 4.

e If*no” to both, skip Questions 4-5 and proceed to Question 6.

 

 

2 To Bat ern EETT eSS t ittet Gi TEE TONES Gn aS OU GO MIG er taiitine sitet nit eIS EMU t memcnr etare rn yer meee
 

 

 

Case: 3:17-cv-02578-JZ Doc #: 89 Filed: 05/24/19 4of 7. PagelD #: 1237

QUESTION 4

Do you find the negligence of Menno Schwartz, Jr., or the negligence of Corey McManues,

or both, was a proximate cause of Menno Schwartz, Jr.’s injuries? (Answer for only the person(s)

you found negligent in Question 3.)

If you find that neither person’s negligence was a proximate cause of Menno Schwartz, Jr.’s

injuries, circle “no” for both. (pp. 7-10)

Menno Schwartz, Jr.

YES NO

(circle one)

Corey McManues

(circle one)

e If “yes” to one or both, proceed to Question 5.

 

e If*no” to both, skip Question 5 and proceed to Question 6.

 

 
 

 

Case: 3:17-cv-02578-JZ Doc #: 89 Filed: 05/24/19 5o0f 7. PagelD #: 1238

UESTION 5

State the percentage of the person’s negligence that was a proximate cause of Menno
Schwartz, Jr.’s injuries. (Answer for only those persons for whom you circled “yes” in both

Questions 1-2 or both Questions 3-4.)

Steven Garza %
Menno Schwartz, Jr. %
Corey McManues %
Total 160%

e If you have attributed 50% or less to Menno Schwartz, Jr., proceed to Question 6.
e Ifyou have attributed more than 50% to Menno Schwartz, Jr., proceed to the Verdict

form for Defendants.

 

 
 

 

Case: 3:17-cv-02578-JZ Doc #: 89 Filed: 05/24/19 6 of 7. PagelD #: 1239

QUESTION 6

State the total amount of compensatory damages for injury to Menno Schwartz Jr.

(Disregard any negligence attributed by you in Question 5.) (pp. 11-13)

 

 

Economic Loss: $
Noneconomic Loss: $
Total Compensatory damages: $

 

e Proceed next to Question 7.

 
 

 

Case: 3:17-cv-02578-JZ Doc #: 89 Filed: 05/24/19 7 of 7. PagelD #: 1240

QUESTION 7

Do you find that Menno Schwartz, Jr. sustained permanent and substantial physical

deformity? (p. 12-13)

(circle one)

e Proceed to verdict form for Plaintiff and sign.

»

We the jury, duly impaneled and sworn, confirm our agreement with the responses

above.

 

 
